 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FERNANDO RAMIREZ PEREZ,                           No. 1:18-cv-00954-LJO-JLT (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATION
                                                        TO DENY PETITION FOR WRIT OF
13           v.                                         HABEAS CORPUS
14    SCOTT FRAUENHEIM, Warden,                         [TWENTY-ONE DAY OBJECTION
                                                        DEADLINE]
15                       Respondent.
16

17          Petitioner is currently in state prison serving a life sentence for multiple sex crimes

18   involving a minor. He has filed the instant habeas action challenging the conviction. As

19   discussed below, the Court finds the claims to be without merit and recommends the petition be

20   DENIED.

21   I.     PROCEDURAL HISTORY

22          On May 14, 2015, a Kings County jury found Petitioner guilty of the following counts

23   involving a minor: Count 1, sexual intercourse or sodomy with a child under the age of ten years

24   (Cal. Penal Code § 288.7(a)); Count 2, rape (Cal. Penal Code § 261(a)(2)); Counts 3-7, lewd and

25   lascivious acts (Cal. Penal Code § 288(a)); and Count 8, dissuading a victim or witness (Cal.

26   Penal Code § 136.1(b)(1)). People v. Perez, 2017 WL 3138619, at *1 (Cal. Ct. App. 2017). The

27   jury further found true the enhancement attached to counts 1 and 2 for infliction of great bodily

28   injury (Cal. Penal Code § 12022.8) and the special circumstance allegation attached to count 2
                                                        1
 1   pursuant to the One Strike law (Cal. Penal Code § 667.61(j)(1)). Id. The court sentenced him to

 2   an aggregate prison term of 16 years 8 months plus life without the possibility of parole. Id.

 3           Petitioner appealed to the California Court of Appeal, Fifth Appellate District (“Fifth

 4   DCA”). On July 25, 2017, the judgment was affirmed. Id. Petitioner filed a petition for review in

 5   the California Supreme Court, and the petition was denied on October 11, 2017. Id.

 6           On July 5, 2018, Petitioner filed a petition for writ of habeas corpus in this Court. (Doc.

 7   1.) Respondent filed an answer on November 9, 2018. (Doc. 26.) Petitioner filed a traverse on

 8   December 3, 2018. (Doc. 28.)

 9   II.     FACTUAL BACKGROUND

10           The Court adopts the Statement of Facts in the Fifth DCA’s unpublished decision1:

11           Victim A.C.'s mother and defendant began dating in April 2013. A.C. was eight
             years old. Approximately five months later, defendant moved into A.C.'s mother's
12           two bedroom apartment. A.C. shared one bedroom with her mother and defendant,
             although she had a separate bed. A.C.'s older sister and her sister's boyfriend shared
13           the second bedroom.
14           In April 2014, A.C.'s mother took her to the doctor for a vaginal rash, which led to
             defendant's arrest shortly thereafter for the crimes in this case. Over several visits,
15           A.C.'s doctor determined she had vaginal injuries consistent with penile penetration
             and she tested positive for a sexually transmitted disease (STD) that had been
16           contracted within approximately four weeks of the time she complained of a rash.
             Defendant had symptoms of the STD, which he contracted from A.C.'s mother,
17           around the time of A.C.'s exposure.
18           During trial, A.C. testified she was nine years old when defendant first touched her
             inappropriately. She testified defendant touched her vagina on a number of
19           occasions, both over and under her clothes. She also testified he licked her breasts,
             and “he put his private in [her] private” and “in [her] butt.” In a recorded interview
20           that was conducted as part of her SART examination and played for the jury, A.C.
             stated defendant's private was in her private on two occasions. 2 She stated her
21           private hurt the first time and the second time, her private hurt inside and she went
             to the school nurse.
22

23   Perez, 2017 WL 3138619, at *1-2.
24   ///
25   ///

26
27   1
      The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2), (e)(1).
     Therefore, the Court will rely on the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742, 746 (9th Cir.
28   2009).
                                                               2
 1   III.    DISCUSSION

 2           A.      Jurisdiction

 3           Relief by way of a petition for writ of habeas corpus extends to a person in custody

 4   pursuant to the judgment of a state court if the custody is in violation of the Constitution, laws, or

 5   treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

 6   529 U.S. 362, 375 n. 7 (2000). Petitioner asserts that he suffered violations of his rights as

 7   guaranteed by the United States Constitution. The challenged conviction arises out of the Kings

 8   County Superior Court, which is located within the jurisdiction of this court. 28 U.S.C. §

 9   2254(a); 28 U.S.C.§ 2241(d).

10           On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of

11   1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

12   enactment. Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases

13   filed after statute’s enactment). The instant petition was filed after the enactment of the AEDPA

14   and is therefore governed by its provisions.

15           B.      Legal Standard of Review

16           A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless

17   the petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision

18   that was contrary to, or involved an unreasonable application of, clearly established Federal law,

19   as determined by the Supreme Court of the United States; or (2) resulted in a decision that “was

20   based on an unreasonable determination of the facts in light of the evidence presented in the State
21   court proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003);

22   Williams, 529 U.S. at 412-413.

23           A state court decision is “contrary to” clearly established federal law “if it applies a rule

24   that contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set

25   of facts that is materially indistinguishable from a [Supreme Court] decision but reaches a

26   different result.” Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-
27   406).

28           In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that
                                                         3
 1   an “unreasonable application” of federal law is an objective test that turns on “whether it is

 2   possible that fairminded jurists could disagree” that the state court decision meets the standards

 3   set forth in the AEDPA. The Supreme Court has “said time and again that ‘an unreasonable

 4   application of federal law is different from an incorrect application of federal law.’” Cullen v.

 5   Pinholster, 563 U.S. 170, 203 (2011). Thus, a state prisoner seeking a writ of habeas corpus from

 6   a federal court “must show that the state court’s ruling on the claim being presented in federal

 7   court was so lacking in justification that there was an error well understood and comprehended in

 8   existing law beyond any possibility of fairminded disagreement.” Harrington, 562 U.S. at 103.

 9          The second prong pertains to state court decisions based on factual findings. Davis v.

10   Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).

11   Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

12   petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the

13   facts in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539

14   U.S. 510, 520 (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s

15   factual finding is unreasonable when it is “so clearly incorrect that it would not be debatable

16   among reasonable jurists.” Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-

17   1001 (9th Cir. 2004), cert.denied, Maddox v. Taylor, 543 U.S. 1038 (2004).

18          To determine whether habeas relief is available under § 2254(d), the federal court looks to

19   the last reasoned state court decision as the basis of the state court’s decision. See Ylst v.

20   Nunnemaker, 501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir.
21   2004). “[A]lthough we independently review the record, we still defer to the state court’s

22   ultimate decisions.” Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

23          The prejudicial impact of any constitutional error is assessed by asking whether the error

24   had “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

25   Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007)

26   (holding that the Brecht standard applies whether or not the state court recognized the error and
27   reviewed it for harmlessness).

28
                                                        4
 1          C.      Review of Petition

 2          Petitioner raises one claim in this petition: he alleges the trial court violated his

 3   constitutional rights by using the instruction on victim-witness corroboration. He raised this same

 4   claim on direct appeal. In the last reasoned decision, the California Court of Appeal denied the

 5   claim as follows:

 6          I.      Instructional Error
 7                  A. Background
 8          Pursuant to CALCRIM No. 301, the trial court instructed the jury, “The testimony
            of only one witness can prove any fact. Before you conclude that the testimony of
 9          one witness proves a fact, you should carefully review all the evidence.” It then
            instructed the jury pursuant to CALCRIM No. 1190, which provides, “Conviction
10          of a sexual assault crime may be based on the testimony of a complaining witness
            alone.”
11
            Defendant contends it was error for the court to read both instructions to the jury, as
12          the instructions had the effect of “propping up the testimony of a complaining
            witness” and “improperly lighten[ed] the prosecutor's burden of proof,” in violation
13          of the due process clause. Defendant also appears to suggest the instruction may
            have violated his rights under the Sixth Amendment.
14
            The People respond that defendant's failure to object during trial forfeits the claim
15          on appeal and the claim fails on its merits pursuant to the California Supreme Court's
            decision in Gammage.
16
                    B. Forfeiture
17
            The failure to object to jury instructions at trial generally forfeits the issue on appeal
18          (People v. Capistrano (2014) 59 Cal.4th 830, 875, fn. 11), and “[a] trial court has
            no sua sponte duty to revise or improve upon an accurate statement of law without
19          a request from counsel” (People v. Lee (2011) 51 Cal.4th 620, 638). There is an
            exception, however, if the error complained of “affected the substantial rights of the
20          defendant” (§ 1259) and, here, defendant challenges the instructions on grounds of
            federal constitutional error (People v. Johnson (2016) 62 Cal.4th 600, 638–639).
21
            Defendant acknowledges the California Supreme Court upheld substantially similar
22          instructions in Gammage and he fails to identify any basis under which Gammage
            would not apply, constitutional or otherwise. Therefore, we conclude the claim is
23          forfeited. In any event, we find the claim lacks merit, discussed post. (People v.
            Johnson, supra, 62 Cal.4th at p. 639.)
24
                    C. No Error
25
                            1. Standard of Review
26
            Trial courts have a sua sponte duty to instruct “‘on those general principles of law
27          that are closely and openly connected with the facts before the court and necessary
            for the jury's understanding of the case.’” (People v. Simon (2016) 1 Cal.5th 98, 143,
28          citing People v. Price (1991) 1 Cal.4th 324, 442; People v. Cruz (2016) 2
                                                         5
 1   Cal.App.5th 1178, 1183.) We review defendant's claim of instructional error de
     novo. (People v. Guiuan (1998) 18 Cal.4th 558, 569; People v. Cruz, supra, at p.
 2   1183.)

 3                  2. Analysis

 4   As defendant indicates, in some instances instructional error rises to the level of
     federal constitutional error. (E.g., Sullivan v. Louisiana (1993) 508 U.S. 275, 277–
 5   278; Cage v. Louisiana (1990) 498 U.S. 39, 41, disapproved on another ground in
     Estelle v. McGuire (1991) 502 U.S. 62, 72, fn. 4; People v. Cage (2015) 62 Cal.4th
 6   256, 285.) In the context of Fifth and Sixth Amendment violations, the United States
     Supreme Court has explained, “The Fifth Amendment to the United States
 7   Constitution guarantees that no one will be deprived of liberty without ‘due process
     of law’; and the Sixth, that ‘in all criminal prosecutions, the accused shall enjoy the
 8   right to a speedy and public trial, by an impartial jury.’ We have held that these
     provisions require criminal convictions to rest upon a jury determination that the
 9   defendant is guilty of every element of the crime with which he is charged, beyond
     a reasonable doubt.” (United States v. Gaudin (1995) 515 U.S. 506, 509–510, fn.
10   omitted.)

11   We find defendant's claim of federal constitutional error unavailing. The California
     Supreme Court has unequivocally rejected the same instructional challenge
12   defendant advances in this case. (Gammage, supra, 2 Cal.4th at pp. 700–702.)

13   In Gammage, the court held that the instructions challenged here by defendant
     “correctly state the law” and “it is proper for the trial court to give [both] in cases
14   involving sex offenses.” [FN 3.] (Gammage, supra, 2 Cal.4th at pp. 700, 702;
     accord, People v. Adames (1997) 54 Cal.App.4th 198, 210 (Adames).) While the
15   court agreed the two instructions overlap, it concluded one focused on the fact
     finding process and the other was a substantive rule of law. It explained, “The jury
16   is instructed that the prosecution must prove its case beyond a reasonable doubt.
     This places a heavy burden of persuasion on a complaining witness whose testimony
17   is uncorroborated. CALJIC No. 10.60 does not affect this instruction but ... when all
     the instructions are given, ‘a balance is struck which protects the rights of both the
18   defendant and the complaining witness.’” (Gammage, supra, at p. 701.)

19          [FN 3.] In Gammage, the trial court instructed the jury with CALJIC No.
            2.27, which provided, “‘Testimony as to any particular fact which you
20          believe given by one witness is sufficient for the proof of that fact. However,
            before finding any fact required to be established by the prosecution to be
21          proved solely by the testimony of such a single witness, you should carefully
            review all the testimony upon which the proof of such fact depends.’”
22          (Gammage, supra, 2 Cal.4th at p. 696.) It also instructed the jury with
            CALJIC No. 10.60, which at the time of the trial was CALJIC No. 10.21, as
23          follows: “‘It is not essential to a conviction of a charge of rape that the
            testimony of the witness with whom sexual intercourse is alleged to have
24          been committed be corroborated by other evidence.’” (Gammage, supra, at
            pp. 696–697.) CALCRIM Nos. 301 and 1190, used in this case, are
25          counterparts to CALJIC Nos. 2.27 and 10.60.

26   As well, we reject any suggestion that reading the instructions back to back
     somehow distinguishes defendant's trial from that at issue in Gammage. The jury
27   was instructed to consider all the instructions together and cautioned not to conclude
     that any repeated instructions were more important than others. The jury is presumed
28   to have “understood and followed the court's instructions.” (People v. Jackson
                                                6
 1          (2016) 1 Cal.5th 269, 352.)

 2          Finally, we decline defendant's invitation to reconsider this instructional issue based
            on the passage of time. (Gammage, supra, 2 Cal.4th at p. 701; Adames, supra, 54
 3          Cal.App.4th at p. 210.) In Gammage, the court stated, “[E]ven if we were to assume,
            which we do not, that all juries are aware of the no-corroboration requirement, or
 4          would glean it from [CALCRIM No. 301] itself, no harm is done in reminding juries
            of the rule.” (Gammage, supra, at p. 701, italics added.) Instructions that were of no
 5          harm 25 years ago do not become harmful simply because time has passed.
            Moreover, we are not free to disregard California Supreme Court precedent. (People
 6          v. Letner and Tobin (2010) 50 Cal.4th 99, 197–198.) Accordingly, we reject
            defendant's claim of instructional error.
 7

 8   Perez, 2017 WL 3138619, at *2–3.

 9          1. Procedural Default.

10          As noted above, the state court found that Petitioner had forfeited his claim by failing to

11   object to the instructions at trial. Respondent argues that Petitioner’s claim is thus procedurally

12   defaulted, and this Court agrees.

13          A federal court will not review a claim of federal constitutional error raised by a state

14   habeas petitioner if the state court determination of the same issue “rests on a state law ground

15   that is independent of the federal question and adequate to support the judgment.” Coleman v.

16   Thompson, 501 U.S. 722, 729 (1991). This rule also applies when the state court's determination

17   is based on the petitioner's failure to comply with procedural requirements, so long as the

18   procedural rule is an adequate and independent basis for the denial of relief. Id. at 730. For the

19   bar to be “adequate,” it must be “clear, consistently applied, and well-established at the time of

20   the [ ] purported default.” Fields v. Calderon, 125 F.3d 757, 762 (9th Cir. 1997). For the bar to

21   be “independent,” it must not be “interwoven with the federal law.” Michigan v. Long, 463 U.S.

22   1032, 1040-41 (1983). If an issue is procedurally defaulted, a federal court may not consider it

23   unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the

24   alleged violation of federal law, or demonstrate that failure to consider the claims will result in a

25   fundamental miscarriage of justice. Coleman, 501 U.S. at 749-50.

26          In Melendez v. Pliler, 288 F.3d 1120, 1125 (9th Cir. 2002), the Ninth Circuit held that

27   California's contemporaneous objection doctrine is clear, well-established, and has been

28   consistently applied when a party has failed to make any objection to the admission of evidence.
                                                        7
 1   In Vansickel v. White, 166 F.3d 953 (9th Cir. 1999), the Ninth Circuit held that the

 2   contemporaneous objection bar is an adequate and independent state procedural rule. Here,

 3   Petitioner did not challenge the instructions at trial. Thus, the claim is procedurally defaulted and

 4   should be dismissed. In any case, as discussed below, the claims are without merit.

 5          2. Analysis of Claim.

 6          Respondent correctly argues that Petitioner fails to present a federal claim, since Petitioner

 7   is challenging the application and interpretation of state law. It is well-settled that federal habeas

 8   relief is not available to state prisoners challenging state law. Estelle v. McGuire, 502 U.S. 62, 67

 9   (1991) (“We have stated many times that federal habeas corpus relief does not lie for errors of

10   state law); Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997) (“alleged errors in the

11   application of state law are not cognizable in federal habeas corpus” proceedings). Although

12   Petitioner attempts to claim a violation of his constitutional rights, he does not point to any

13   federal authority which holds that the instruction complained of herein violates the Constitution.

14   Rather, he challenges the state court’s interpretation and application of CALCRIM Nos. 301 and

15   1190. Such challenge does not give rise to a federal question cognizable on federal habeas

16   review. Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a state

17   court’s interpretation of state law, including one announced on direct appeal of the challenged

18   conviction, binds a federal court sitting in habeas corpus”). Thus, the claim is not cognizable on

19   federal habeas and should be rejected.

20          Even if the Court finds the claim cognizable, it is without merit. To obtain federal
21   collateral relief for errors in the jury charge, a petitioner must show that the ailing instruction by

22   itself so infected the entire trial that the resulting conviction violates due process. See Estelle, 502

23   U.S. at 72; Cupp v. Naughten, 414 U.S. 141, 147 (1973); see also Donnelly v. DeChristoforo, 416

24   U.S. 637, 643 (1974) (“‘[I]t must be established not merely that the instruction is undesirable,

25   erroneous or even “universally condemned,” but that it violated some [constitutional right].’”).

26   The instruction may not be judged in artificial isolation, but must be considered in the context of
27   the instructions as a whole and the trial record. See Estelle, 502 U.S. at 72. In other words, the

28   court must evaluate jury instructions in the context of the overall charge to the jury as a
                                                         8
 1   component of the entire trial process. United States v. Frady, 456 U.S. 152, 169 (1982) (citing

 2   Henderson v. Kibbe, 431 U.S. 145, 154 (1977)); Prantil v. California, 843 F.2d 314, 317 (9th Cir.

 3   1988); see, e.g., Middleton v. McNeil, 541 U.S. 433, 434–35 (2004) (per curiam) (no reasonable

 4   likelihood that jury misled by single contrary instruction on imperfect self-defense defining

 5   “imminent peril” where three other instructions correctly stated the law).

 6             In addition, a habeas petitioner is not entitled to relief unless the instructional error “‘had

 7   substantial and injurious effect or influence in determining the jury's verdict.’” Brecht v.

 8   Abrahamson, 507 U.S. 619, 637 (1993) (quoting Kotteakos v. United States, 328 U.S. 750, 776

 9   (1946)). In other words, state prisoners seeking federal habeas relief may obtain plenary review

10   of constitutional claims of trial error, but are not entitled to habeas relief unless the error resulted

11   in “actual prejudice.” Id. (citation omitted); see Calderon v. Coleman, 525 U.S. 141, 146–47

12   (1998).

13             Petitioner’s claim does not merit relief. He fails to establish that the trial court’s inclusion

14   of both CALCRIM Nos. 301 and 1190 violated California law, let alone the Constitution. As

15   noted by the appellate court, the instructions correctly stated the law. They were not redundant

16   since one focused on the fact-finding process whereas the other stated a substantive rule of law.

17   Petitioner fails to establish that the state court’s determination was contrary to or an unreasonable

18   application of Supreme Court authority. The claim should be denied.

19   IV.       RECOMMENDATION

20             Accordingly, the Court RECOMMENDS that the Petition for Writ of Habeas Corpus be
21   DENIED with prejudice on the merits.

22             This Findings and Recommendation is submitted to the United States District Court Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

24   Local Rules of Practice for the United States District Court, Eastern District of California. Within

25   twenty-one days after being served with a copy of this Findings and Recommendation, any party

26   may file written objections with the Court and serve a copy on all parties. Such a document
27   should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies

28   to the Objections shall be served and filed within ten court days after service of the Objections.
                                                           9
 1   The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

 2   The parties are advised that failure to file objections within the specified time may waive the right

 3   to appeal the Order of the District Court. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     December 11, 2018                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       10
